THE COURT.
Petition for hateas corpus. It appears-affirmatively from the petition that the applicant has heretofore applied to the superior court of the city and county of San Francisco for a writ of habeas corpus and that this proceeding is still pending and undetermined.  It is a general rule of wide application that a court is without jurisdiction where it attempts by habeas corpus to interfere with the exercise by another court of jurisdiction theretofore acquired in a hateas corpus proceeding, unless the prior jurisdiction has been terminated.
The application is denied.